FRONTIER COMMUNICATIONS CORPORATION FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE YEAR ENDED DECEMBER 31, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-11001 FRONTIER COMMUNICATIONS CORPORATION (Exact name of registrant as specified in its charter) Delaware 06-0619596 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3 High Ridge Park Stamford, Connecticut (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (203) 614-5600 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $.25 per share The NASDAQ Stock Market LLC Series A Participating Preferred Stock Purchase Rights The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:NONE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer[X] Accelerated Filer[] Non-Accelerated Filer[] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X The aggregate market value of common stock held by non-affiliates of the registrant on June 29, 2012 was $3,799,677,000 based on the closing price of $3.83 per share on such date. The number of shares outstanding of the registrant's Common Stock as of February 15, 2013 was 998,275,000. DOCUMENT INCORPORATED BY REFERENCE Portions of the Proxy Statement for the Company's 2013 Annual Meeting of Stockholders are incorporated by reference into Part III of this Form 10-K. FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES TABLE OF CONTENTS PART I Page Item 1. Business 2 Item 1A. Risk Factors 15 Item 1B. Unresolved Staff Comments 21 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. Mine Safety Disclosures 22 Executive Officers 23 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 50 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 51 Item 9A. Controls and Procedures 51 Item 9B. Other Information 51 PART III Item 10. Directors, Executive Officers and Corporate Governance 51 Item 11. Executive Compensation 52 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 52 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accountant Fees and Services 52 PART IV Item 15. Exhibits and Financial Statement Schedules 52 Signatures 57 Index to Consolidated Financial Statements F-1 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES PART I Item 1.Business Frontier Communications Corporation (Frontier) is the largest communications company providing services predominantly to rural areas and small and medium-sized towns and cities in the U.S. Frontier and its subsidiaries are referred to as the “Company,” “we,” “us” or “our” throughout this report.Frontier was incorporated in the state of Delaware in 1935, originally under the name of Citizens Utilities Company, and was known as Citizens Communications Company from 2000 until July 31, 2008. Our mission is to be the leader in providing communications services to residential and business customers in our markets.We are committed to delivering innovative and reliable products and solutions with an emphasis on convenience, service and customer satisfaction.We offer a variety of voice, data, and television services and products, some that are available á la carte, and others that are available as bundled or packaged solutions.We believe that our local engagement structure, 100% U.S.–based workforce and innovative product positioning will continue to differentiate us from our competitors in the markets in which we compete. In 2012, we completed the integration of our July 2010 acquisition of properties from Verizon Communications Inc. (Verizon), an acquisition that tripled the size of the Company and is described in more detail below.Additionally, we undertook the following significant steps in 2012 to position the Company for the future: · Broadband Expansion During 2012, we expanded our broadband availability to 318,000 new households, bringing our total of new available households to 973,000 since the July 2010 acquisition.As of December 31, 2012, we are able to offer broadband to over 6.2 million households.During 2012 and early 2013, Frontier received $66.0 million and $5.9 million, respectively, or a total of $71.9 million, from the Connect America Fund (CAF) to support broadband deployment in unserved high-cost areas.As of December 31, 2012, we had broadband in excess of 1 Mbps available to 88% of the households in our territory, in excess of 3 Mbps available to 83% of the households in our territory, in excess of 6 Mbps available to 74% of the households in our territory, and in excess of 20 Mbps available to 40% of the households in our territory. · Systems Conversion In March 2012, the Company successfully completed the conversion of all of its network and systems from the July 2010 acquisition onto one platform, ten months ahead of schedule.The completion of the conversions enhanced the Company’s ability to manage the business and further reduce costs.Following the completion of the conversions, the Company is focused on simplifying its processes, eliminating redundancies and further reducing its cost structure while continuing to improve its customer service capabilities. · Improved Residential Customer Metrics During 2012, our rate of residential customer loss improved to 7.0% for the full year of 2012 as compared to 9.9% for 2011.We believe that these improvements in customer retention are principally due to our investments in our network, our local engagement strategy, improved customer service and the introduction of our stand alone Simply Broadband product, as well as customer recognition of the value of our products, services and bundled options, fewer residential moves out of territory, fewer moves by businesses to competitors and our ability to compete with cable telephony in a maturing market place. · Cost Reductions We have fully achieved our acquisition cost savings synergy target of $650 million as of the end of 2012.The cost savings in 2012 from our targeted initiatives list (which includes, but is not limited to, cancellation or reduction of vendor services, network cost savings, contractor reductions, benefit changes and real estate savings) was approximately $25 million on a quarterly basis, or $101 million on an annualized basis, and combined with the savings achieved in 2011 and 2010, equates to an annualized cost savings run rate of $653 million as of the end of 2012. 2 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES · Strengthened Balance Sheet and Financial Profile Effective February 16, 2012, our Board of Directors set the annual cash dividend at $0.40 per share.The Board reduced the dividend from $0.75 per share to $0.40 per share in order to strengthen our balance sheet and improve operational and financial flexibility. During 2012, we raised $1.4 billion in three registered debt offerings.We used part of the proceeds to retire and repurchase an aggregate principal amount of $757.0 million of debt during the year.As a result, we have excess proceeds from those offerings that are included in cash and cash equivalents as of the end of the year, which will be used to repurchase or retire existing indebtedness or for general corporate purposes. Additionally, on January 15, 2013, we retired $502.7 million of our 6.25% Senior Notes due 2013 with cash on hand. For the year ended December 31, 2012, we generated revenue of $5.0 billion, including customer revenue of $4.4 billion and regulatory revenue of $0.6 billion, and net cash provided from operating activities of $1.6 billion.We have a well-balanced debt maturity schedule and we have available liquidity of over $2.1 billion as of December 31, 2012, comprised of cash and available credit on our $750 million revolving credit facility. Our average monthly total revenue per customer in 2012 improved by $5.44, or 4%, to $127.32, as compared to the prior year.Residential customer monthly churn was further reduced in 2012 to 1.62% from 1.69% in 2011.We added 60,900 direct broadcast satellite (DBS) video subscribers during 2012 with our video product offered through DISH Network (DISH).We lost 203,100 DirecTV video subscribers in the third quarter of 2012 when Frontier chose to not offer DirecTV as part of its bundled packages. We believe that our local engagement strategy enhances customer loyalty.On January 10, 2013, we strategically realigned our regional reporting structure from six regions to four regions. In addition, we decentralized certain functions, such as sales and marketing, enabling us to further strengthen our local engagement strategy, which we believe will deepen our relationships with customers and ultimately improve customer retention and average revenue per customer.We also realigned certain corporate support functions in order to achieve improved customer service. This realignment will enable our local leaders to specifically target sales and marketing efforts to the communities they serve. Communications Services We tripled the size of the Company in July 2010 when we acquired the defined assets and liabilities of the local exchange business and related landline activities of Verizon in Arizona, Idaho, Illinois, Indiana, Michigan, Nevada, North Carolina, Ohio, Oregon, South Carolina, Washington, West Virginia and Wisconsin and in portions of California bordering Arizona, Nevada and Oregon (collectively, the Acquired Territories), including Internet access and long distance services and broadband video provided to designated customers in the Acquired Territories (which we refer to as the Acquired Business).We financed the purchase of the Acquired Business (the Transaction) with a distribution of $5.2 billion of common stock to Verizon shareholders (678.5 million shares) and the assumption of $3.5 billion of debt. As of December 31, 2012, we are the nation’s fourth largest Incumbent Local Exchange Carrier (ILEC), with 3.2 million customers, 1.8 million broadband connections and 14,700 employees. We operate as an ILEC in 27 states. We conduct business with both business and residential customers, and we provide the “last mile” of telecommunications services to customers in these markets.During 2012, our customer revenue was $4,435.4 million, including business revenue of $2,317.2 million and residential revenue of $2,118.2 million.At December 31, 2012, we had 1,787,600 broadband subscribers and 346,600 video customers.Our services and products include: · data and Internet services -­ wireline broadband services ­- data transmission services (e.g., DS1, DS3, Ethernet, dedicated Internet Protocol) ­- wireless broadband services ­- computer security (i.e., Frontier Secure) ­- commercial VoIP service · local and long distance voice services -­ local voice services ­- enhanced services (e.g., voicemail, call waiting) ­- long distance network services 3 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES · access services · video services ­- direct broadcast satellite utilizing DISH ­- terrestrial utilizing fiber to the home · sales of customer premise equipment Company Strategies The key elements of our strategy are as follows: Enhance customer loyalty through local engagement.Our strategy includes engaging our markets at the local level to ensure that we have a locally customer-driven sales and service focus that differentiates us from our competitors.Our markets are operated by local managers responsible for the customer experience, as well as the financial results, in those markets.We invest in infrastructure improvements and enhancements each year, recognizing that the economic livelihood of the communities we serve will affect opportunities to grow the business. We therefore have a vested interest in the economic development of the communities we serve. We are involved in these communities to create a competitive advantage through long-term customer loyalty.We are committed to providing best-in-class service throughout our markets and, by doing so, we expect to maximize retention of current customers and gain new customers. Increase revenue per customer.We continue to apply the sales and marketing practices that we have historically employed throughout our markets, including the sale of voice, data and video services as bundled packages and the use of promotions and incentives to drive market share.We believe these marketing strategies yield increased revenue per customer, strong customer relationships and improved customer retention.We tailor our services to the needs of our business and residential customers in the markets we serve and continually evaluate the introduction of new and complimentary products and services.We are increasing broadband availability to our customer base through innovative packages and promotions, and we plan to improve subscription rates for broadband services.We provide direct broadcast satellite services from DISH in all of our markets and fiber optic video services in parts of three states.We have implemented several growth initiatives, including launching new products and services, such as wireless broadband, satellite video and broadband products, Internet advertising and “Frontier Secure” computersecurity and technical support. We will continue to focus on growing those products and services and plan to offer new ones in the future. Expand broadband footprint.We are concentrating on broadband as the core component of our service offering and growth.Consequently, we have earmarked capital expenditures for the expansion and improvement of broadband availability and speeds in our markets and view this expansion as an opportunity to retain a greater number of customers and increase average revenue per customer.These capital expenditures include enhancing the existing outside plant by pushing fiber deeper into the network, enhancing transport and expanding the capability of our data backbone. As of December 31, 2012, approximately 88% of the households throughout the Company’s territories had access to our wireline broadband products with speeds of at least 1 Mbps.See “Network Architecture and Technology” for a table that summarizes our broadband availability to the households throughout the Company’s territories at speeds in excess of 1 Mbps, 3 Mbps, 4 Mbps, 6 Mbps, 12 Mbps and 20 Mbps for the total Company.In addition, we have committed to federal and state regulatory authorities to expand broadband availability in certain areas of the Acquired Territories.See “—Regulatory Environment—Regulation of our business.”During the fourth quarter of 2012, we began selling a satellite broadband product with speed between 256 Kbps and 40 Mbps in selected markets. Realize Cost Savings. The Company accelerated its final conversion of the Acquired Business systems onto one company platform in March 2012,ten months ahead of the original target. We have achieved cost savings of approximately $653 million as a result of the Transaction, principally by: (1) leveraging the scalability of our existing corporate administrative functions, information technology and network systems to cover certain former Acquired Business functions and systems; (2) in-sourcing certain functions formerly provided by third-party service providers to the Acquired Business; and (3) achieving improved efficiencies and more favorable rates with third-party vendors and the consolidation of certain facilities. The cost savings in 2012 from our targeted initiatives list (which includes, but is not limited to, cancellation or reduction of vendor services, network cost savings, contractor reductions, benefit changes and real estate savings) was approximately $101 million on an annualized basis, and when combined with the savings achieved in 2011 and 2010, equates to an annualized cost savings run rate of approximately $653 million, which exceeds our original estimate of $500 million of cost savings. 4 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Growth through selective acquisitions.We continue to evaluate and may pursue select strategic acquisitions that would enhance revenues and cash flows.We will continue to adhere to our selective criteria in any acquisition analysis. Services We offer a broad portfolio of high-quality communications services for business and residential customers in each of our markets.These include services traditionally associated with local telephone companies, as well as other services such as long distance, Internet access, broadband-enabled services and video services. We offer these services both á la carte and, increasingly, as bundled packages which are purposely designed to simplify customer purchasing decisions and to provide the customer with pricing discounts.We also offer incentives and promotions to influence customers to purchase or retain certain services.We also enhance customer retention by offering one-, two- and three-year price protection plans under which customers commit to a term in exchange for predictable pricing or other incentives and promotions.We are staffed locally with skilled technicians and supervisory personnel, which enables us to provide efficiently and reliably an array of communications services to meet our customers’ needs.Our call center operations and field technicians are staffed with 100% U.S.-based personnel. Generation of Revenue We generate revenue primarily by providing: (1) data and Internet services and wireless data services; (2) basic local and long distance voice wireline services to business and residential customers in our service areas; (3) network access to interexchange carriers for origination and termination of long distance voice and data traffic; (4) sales of third party and owned video services; and (5) sales of customer premise equipment. Data and Internet services. We offer a wide range of wireline broadband services to our residential, commercial and carrier customers.Residential services include broadband, dial up Internet, portal and e-mail products.Commercial services include Ethernet, Dedicated Internet, Multiprotocol Label Switching (MPLS), and TDM data transport services. These services are all supported by a 24-7 help desk and an advanced Network Operations Center.Such services are generally offered on a contract basis and the service is billed on a fixed monthly recurring charge basis.Data and Internet services are typically billed monthly in advance. We also offer our Frontier Secure suite of products aimed at managing the personal computing experience for our customers and designed to provide value and simplicity to meet customers’ ever-changing needs.The Frontier Secure products and services suite includes an in-home, full installation of the Company’s broadband product, two hour appointment windows for the installation, hard-drive back-up services, 24-7 help desk PC support and inside wire maintenance (when bundled). We offer wireless broadband services (using unlicensed WiFi spectrum) in select markets utilizing networks that we own or operate.Long-term contracts are billed in advance on an annual or semi-annual basis.End-user subscribers are billed in advance on a monthly recurring basis and businesses, colleges and universities are billed on a monthly recurring basis for a fixed number of users.Hourly, daily and weekly casual end-users are billed by credit card at the time of use. Local and long distance voice services.We provide basic telephone wireline services to business and residential customers in our service areas.Our service areas are largely residential and generally less densely populated than the primary service areas of the largest ILECs.We also provide enhanced services to our customers by offering a number of calling features, including call forwarding, conference calling, caller identification, voicemail and call waiting.All of these local services are billed monthly in advance.Long distance network service to and from points outside our operating territories are provided by interconnection with the facilities of interexchange carriers.Our long distance services are billed either as unlimited/fixed number of minutes in advance or on a per minute-of-use basis. 5 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES We also offer packages of communications services.These packages permit customers to bundle their basic telephone line service with their choice of enhanced, long distance, video and Internet services for a monthly fee or usage fee depending on the plan. We are continuing our efforts to increase the penetration of our enhanced services which produce revenue with higher operating margins due to the relatively low marginal operating costs necessary to offer such services.Integrating these services with other services may provide the opportunity to capture an increased percentage of our customers’ communications expenditures. Access services.Our switched access services allow other carriers to use our facilities to originate and terminate their local and long distance voice traffic. These services are generally offered on a month-to-month basis and the service billed primarily on a minutes-of-use basis. Switched access charges have been based on access rates filed with the FCC for interstate services and with the respective state regulatory agency for intrastate services. On November 18, 2011, the FCC released the USF/ICC Report & Order (the Order) that, beginning in July 2012, requested us to transition terminating switched access rates over time to near zero by July 2017. The Order enables companies to recover part of the decline through increases in subscriber line fees charged to some residential and business wireline voice customers.While the FCC has asserted jurisdiction over these terminating access rates, during the transition the charges will continue to be based on tariffs filed with both the FCC and state regulatory agencies. Monthly recurring access service fees are billed in advance.In addition, subsidies that are received from state and federal authorities based on the higher cost of providing telephone service to certain rural areas are a part of our access services revenue. Beginning in July 2012, the Company began receiving federal subsidies for the deployment of broadband in unserved and high cost areas. Video services.We offer video services under an agency relationship with DISH, which we selected as the only satellite provider for Frontier in August 2011.During the third quarter of 2012, we unbundled over 203,100 DirecTV customers from our bills and no longer sell, manage or earn revenues from DirecTV.We receive from the applicable satellite provider and recognize as revenue activation fees, other residual fees and nominal management, billing and collection fees. Additionally, we offer fiber optic video services on a limited basis in the states of Indiana, Oregon and Washington pursuant to franchises, permits and similar authorizations issued by local franchising authorities utilizing fiber optic delivery transport to the home. Customer Premise Equipment.We offer our small, medium and enterprise business customers a wide range of third-party telecommunications equipment tailored to their specific business needs. Equipment sales are most often sold in conjunction with a variety of voice, data and Internet services; however, equipment may also be sold on a stand-alone basis. We recognize revenue for these equipment sales as specified in the contracts, typically at time of installation and acceptance by our customers. Our Company, like others in the industry, utilizes reporting metrics focused on units. Consistent with our strategy to focus on the customer, we also utilize total, business and residential customer metrics that, when combined with unit counts, provides additional insight into the results of our strategic initiatives described above. 6 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES As of or for the year ended December 31, Total Customer Metrics: Total Customers Total Customer Revenue (in 000’s) $ $ Average monthly total revenue per Customer $ $ Average monthly total Customer revenue per Customer $ $ 107.50 Business Customer Metrics: Customers Revenue (in 000’s) $ $ Average monthly business revenue per Customer $ $ Residential Customer Metrics: Customers Revenue (in 000’s) $ $ Average monthly residential revenue per Customer (1) $ $ Customer monthly churn % % (1)Calculation excludes the Mohave Cellular Limited Partnership. During 2012, we lost 240,500 customers, as compared to a loss of 375,400 customers in 2011.Also, during 2012, the average monthly total customer revenue per customer increased $5.18, or 5%, over 2011. We lost 216,700 residential customers and 23,800 business customers during the year ended December 31, 2012, or 7% on an annual basis, as compared to 341,400 residential customers and 33,900 business customers lost during the year ended December 31, 2011, or 10% on an annual basis. Average monthly residential revenue per customer increased $0.63 to $58.03 during 2012 as compared to 2011. This increase is due to the additional monthly subscriber line charges to our residential customers which were implemented in the third quarter of 2012, as permitted by the Order as well as increased product penetration and rationalized pricing. Economic conditions and/or increasing competition could make it more difficult to sell our bundled service offerings, and cause us to increase our promotions and/or lower our prices for our products and services, which would adversely affect our revenue, profitability and cash flows. During 2012, we added 23,400 new broadband subscribers, net, as compared to 45,200 during 2011. We believe that the lower customer activations were due to the final systems conversion during 2012 and the delayed roll-out of marketing promotions in the second half of 2012. At December 31, 2012, we had 1,787,600 broadband subscribers.Throughout our properties, we offer a video product through DISH and, in addition, we offer fiber optic video services in three states.We gained 43,600 video subscribers, net during 2012, excluding the impact of unbundling DirecTV customers from our bills.At December 31, 2012, we had 346,600 video customers. 7 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES The following table sets forth total residential customers in the states in which we operated as of December 31, 2012. Percentage of Residential residential State customers customers West Virginia…………… 12.1% New York…………… 10.1% Indiana…………… 9.9% Illinois…………… 9.5% Ohio…………… 9.0% Michigan……………. 7.2% Washington……………. 6.9% Wisconsin……………. 4.9% Pennsylvania…………….…………… 4.7% Oregon…………….……………. 4.7% Minnesota……………. 3.7% North Carolina……………. 3.6% California…………… 2.7% Arizona…………… 2.6% Idaho……………. 1.9% South Carolina……………. 1.5% Other States (1)…………….………. 5.0% Total ……………. 100% Total commercial customers Total customers (1) Includes Tennessee, Nevada, Iowa, Nebraska, Alabama, Utah, Georgia, New Mexico, Montana, Mississippi and Florida. The number of our access lines is one metric that has been used to understand our revenue and profitability.Access lines, however, have become less relevant given our strategic focus on customer retention and broadband penetration. Traditionally, we lose access lines because of competition, economic conditions, and by the loss of second lines upon the addition of broadband service. An additional factor was introduced at the end of the second quarter of 2012 when, Frontier began selling Simply Broadband, which is our broadband service without any wireline circuit switched voice capabilities. We are attracting and retaining customers with this product, and it has had a positive impact on our residential customer counts and revenues. As a result, when selling this service to acquire or retain customers, no access lines are sold nor are they counted. Similarly, during the fourth quarter of 2012, Frontier began selling a satellite broadband product and we are trialing an AT&T Mobility product bundled with broadband service in selected markets. In both of these cases, a wireline voice capability may not be included and accordingly, in that situation, an access line will not be counted. In addition, in our normal course of business, we proactively remove access lines when we upgrade business customers from multiple circuit switched lines and replace them with data facilities that can be used for voice services via VoIP. As a result of all of the above, changes in access lines are not necessarily an indication of a loss of revenue or customers. Network Architecture and Technology Our local exchange carrier networks consist of central office hosts and remote sites, primarily equipped with digital and Internet Protocol switches.The outside plant consists of transport and distribution delivery networks connecting our host central office with remote central offices and ultimately with our customers.We own fiber optic and copper cable, which have been deployed in our networks and are the primary transport technologies between our host and remote central offices and interconnection points with other incumbent carriers. 8 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Our fiber optic and copper transport system is capable of supporting increasing customer demand for high bandwidth transport services.We are currently upgrading our network with the latest Internet Protocol Transport and routing equipment, Reconfigurable Optical ADM Add/Drop Multiplexers (ROADM) transport systems, Very High Bit-Rate DSL (VDSL) broadband equipment, and Voice over Internet Protocol (VoIP) switches.These systems will support advanced services such as Ethernet, Dedicated Internet, Multiprotocol Label Switching (MPLS) transport, and VoIP.The network is designed with redundancy and auto-failover capability on our major circuits. As of December 31, 2012 and 2011, we had expanded our broadband availability to the households throughout the Company’s territories as follows: Frontier Acquired Total Total (In excess of) Legacy Territories Company Company 1 Mbps 92% 86% 88% 83% 3 Mbps 80% 84% 83% 76% 4 Mbps 76% 78% 77% 66% 6 Mbps 66% 77% 74% 56% 12 Mbps 42% 54% 51% NA 20 Mbps 38% 41% 40% 28% Rapid and significant changes in technology are expected to continue to occur in the communications industry.Our success will depend, in part, on our ability to anticipate and adapt to technological changes.We believe that our existing network architecture will enable us to respond to these technological changes efficiently. In addition, we anticipate reducing costs through the sharing of best practices across operations, centralization or standardization of functions and processes, and deployment of technologies and systems that provide for greater efficiencies and profitability. Competition Competition in the communications industry is intense. We experience competition from many communications service providers, including cable operators offering video, data and VoIP products, wireless carriers, long distance providers, competitive local exchange carriers, Internet providers, satellite video, satellite broadband and other wireline carriers.We believe that as of December 31, 2012, approximately 95% of the households in our territories could receive voice, data and video services from a competitive provider. Business and residential customer behavior is affected by the ongoing economic uncertainty, including uncertain policy matters at the federal government level. The weak economic environment may produce increased delinquencies and bankruptcies and, therefore, affect our ability to collect money owed to us by business and residential customers. As a result of competition and the stagnant economy, some of our customers may discontinue our services.These trends may continue and may result in a continued challenging revenue environment. We employ a number of strategies to combat the competitive pressures and changes in customer behavior noted above.Our strategies are focused on preserving and generating new revenues through customer retention, upgrading and up-selling services to existing customers, new customer growth, win-backs of former customers, new product deployment, and by managing our profitability and cash flow through targeted reductions in operating expenses and capital expenditures. On the commercial side of our business, we are focused on many of the same strategies and enhancements described above as well as providing transport services to wireless cell towers in our territories and expanding the number of people selling and servicing our medium, enterprise and government customers with sophisticated products and services (e.g., IP PBX, E911 equipment, Ethernet, SIP trunking). We are focused on enhancing the customer experience to differentiate us from our competition.Our commitment to customer service is demonstrated by our 100% U.S.-based workforce, our expanded customer service hours, shorter scheduling windows for in-home appointments, call reminders and follow-up calls for service appointments.Additionally, we seek to achieve our customer retention goals by offering attractive packages of value-added services to our voice customers. Our bundled services include broadband, unlimited long distance calling, enhanced telephone features and video offerings. 9 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES We are also focused on increasing sales of existing products, including unlimited long distance minutes, bundles of long distance minutes, wireless data, Internet portal advertising, and the Frontier Secure product suite.In 2012, the Frontier Secure products generated $27.3 million in revenue.Hard drive back-up services, 24-7 help desk PC support and our www.TumTiki.com website, that provides over-the-top Internet video, are also available to consumers and small businesses throughout the United States.Although we are optimistic about the opportunities to increase revenue and reduce customer churn (i.e., customer attrition) that are provided by each of these initiatives, we cannot provide assurance about their long term profitability or impact on revenue. We believe that offering multiple products and services to our customers pursuant to price protection programs, billing on a single bill, on-line bill pay, providing superior customer service, and being active in our local communities will develop customer loyalty which should help us generate new, and retain existing, customer revenue. For additional discussion of our competitive strategies, see “Company Strategies” above. Regulatory Environment The majority of our operations are regulated by the FCC and various state regulatory agencies, often called public service or utility commissions. Some of our revenue is subject to regulation by the FCC and various state regulatory agencies.We expect federal and state lawmakers to continue to review and revise the statutes governing the level and type of regulation for telecommunications services. Regulation of our business We are subject to federal, state and local regulation.We have various regulatory authorizations for our regulated service offerings.At the federal level, the FCC generally exercises jurisdiction over facilities and services of common carriers, such as our company, to the extent those facilities are used to provide, originate or terminate interstate or international telecommunications services.State regulatory commissions generally exercise jurisdiction over common carriers’ facilities and services to the extent those facilities are used to provide, originate or terminate intrastate telecommunications services. In particular, state regulatory agencies have substantial oversight over the provision by incumbent telephone companies of interconnection and non-discriminatory network access to competitive providers.In addition, local governments often regulate the public rights-of-way necessary to install and operate networks, and may require service providers to obtain licenses or franchises regulating their use of public rights-of-way.Municipalities and other local government agencies also may regulate other limited aspects of our business, by requiring us to obtain cable franchises, construction permits and to abide by building codes. We believe that competition in our service areas will continue to increase in the future as a result of the Telecommunications Act of 1996 (the “1996 Act” or the “Telecommunications Act”) and actions taken by the FCC and state regulatory authorities, and through increased deployment of various types of technology, although the ultimate form and degree of competition cannot be predicted at this time.Competition may lead to loss of revenues and profitability as a result of loss of customers; reduced usage of our network by our customers who may use alternative providers for voice and data services; and reductions in prices for our services which may be necessary to meet competition. Under the 1996 Act, state regulatory commissions have jurisdiction to arbitrate and review interconnection disputes and agreements between ILECs and competitive local exchange carriers, in accordance with rules set by the FCC.State regulatory commissions also may impose fees on providers of telecommunications services within their respective states to support state universal service programs.Many of the states in which we operate require prior approvals or notifications for certain acquisitions and transfers of assets, customers, or ownership of regulated entities. The FCC and certain state regulatory commissions, in connection with granting their approvals of the Transaction, specified certain capital expenditure and operating requirements for the Acquired Territories for specified periods of time post-closing.These requirements focus primarily on certain capital investment commitments to expand broadband availability to at least 85% of the households throughout the Acquired Territories with minimum download speeds of 3 megabits per second (Mbps) by the end of 2013 and 4 Mbps by the end of 2015.As of December 31, 2012 we had expanded broadband availability in excess of 1 Mbps to 86% of the households throughout the Acquired Territories, in excess of 3 Mbps to 84% of the households throughout the Acquired Territories, and in excess of 4 Mbps to 78% of the households throughout the Acquired Territories.We are on track to satisfy our 85% requirement for 3 Mbps by the end of 2013. 10 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES To satisfy all or part of certain capital investment commitments to three state regulatory commissions, we placed an aggregate amount of $115.0 million in cash into escrow accounts and obtained a letter of credit for $190.0 million in 2010. Another $72.4 million of cash in an escrow account (with a cash balance of $23.9 million and an associated liability of $0.2 million as of December 31, 2012) was acquired in connection with the Transaction to be used for service quality initiatives in the state of West Virginia.As of December 31, 2012, $145.0 million had been released from escrow and the Company had a restricted cash balance in these escrow accounts in the aggregate amount of $42.7 million, including interest earned. In addition, as of December 31, 2012, the letter of credit had been reduced to $40.0 million.The aggregate amount of these escrow accounts and the letter of credit will continue to decrease over time as Frontier makes the required capital expenditures in the respective states. In addition, in certain states, we are subject to operating restrictions such as rate caps (including maintenance of existing rates on business and residential products and wholesale prices and terms of interconnection agreements with competitive local exchange carriers and arrangements with carriers that, in each case, existed as of the time of the Transaction), continuation of product bundle offerings that we offered before the Transaction, and restrictions on how early termination fees are calculated, restrictions on caps on usage of broadband capacity, and certain minimum service quality standards for a defined period of time (the failure of which to meet may result in penalties, including, in one state, cash management limitations on certain of our subsidiaries in that one state). In one other state, our subsidiaries are subject to restrictions on the amount of dividends that can be paid to the parent company for a period ending on June 30, 2014.We are also required to report certain financial information and adhere for a period of time to certain conditions regulating competition and consumer protection. Although most of these requirements are generally consistent with our business plans, they may restrict our flexibility in operating our business during the specified periods, including our ability to raise rates in a declining revenue environment and to manage cash transfers from our subsidiaries in two states if we do not meet certain operating service criteria. Some legislation and regulations are, or could in the future be, the subject of judicial proceedings, legislative hearings and administrative proposals or challenges which could change the manner in which the entire industry operates.Neither the outcome of any of these developments, nor their potential impact on us, can be predicted at this time.Regulation can change rapidly in the communications industry, and such changes may have an adverse effect on us.See “Risk Factors—Risks Related to Regulation—Changes in federal or state regulations may reduce the switched access charge revenues we receive.” Regulation of the telecommunications industry at the federal and state level At the federal level and in a number of the states in which we operate, we are subject to price cap or incentive regulation plans under which prices for regulated services are capped in return for the elimination or relaxation of earnings oversight.The goal of these plans is to provide incentives to improve efficiencies and increased pricing flexibility for competitive services while ensuring that customers receive reasonable rates for basic services.Some of these plans have limited terms and, as they expire, we may need to renegotiate with various states.These negotiations could impact rates, service quality and/or infrastructure requirements which could impact our earnings and capital expenditures.In other states in which we operate, we are subject to rate of return regulation that limits levels of earnings and returns on investments. Approximately 26% of our total access lines at December 31, 2012 are in state jurisdictions under the rate of return regulatory model.The FCC’s National Broadband Plan, a non-binding set of recommendations released in March 2010 and described further below, recommends requiring all incumbent local exchange carriers to be regulated for interstate services, if at all, under incentive regulation.On November 18, 2011, the FCC released a Report and Order and Further Notice of Proposed Rulemaking on the subject of the Order.We will continue to advocate our position for no or reduced regulation with various regulatory agencies.In some of our states, we have already been successful in reducing or eliminating price regulation on end-user services subject to state commission jurisdiction. The FCC’s Order changed how federal subsidies are calculated and disbursed, with these changes being phased-in beginning in 2012. These changes transition the Federal Universal Service High-Cost Fund, which supports voice services in high-cost areas, to the CAF, which supports broadband deployment in high-cost areas. CAF Phase I, implemented in 2012, provides for ongoing USF support for price cap carriers to be capped at the 2011 amount. In addition, the FCC in CAF Phase I made available for price cap ILECs an additional $300 million in incremental high cost broadband support to be used for broadband deployment to unserved areas. Frontier was eligible to receive $71.9 million of the total $300 million CAF Phase I interim support. On July 24, 2012, Frontier formally notified the FCC and appropriate state commissions of its intent to accept those funds and identified the unserved locations to be served using the funds. The $71.9 million in incremental CAF Phase I support is expected to enable an incremental 92,877 households and will be accounted for as Contributions in Aid of Construction.Frontier is required to implement, spend and enable these 92,877 households no later than July 24, 2015.As of December 31, 2012, Frontier has received $66.0 million of the CAF Phase I support funds and has initially recorded these funds as increases to Cash and Other liabilities in the balance sheet.The FCC is currently considering the rules for distribution of incremental CAF funding in 2013. 11 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Telephone companies are subject to FCC rules governing privacy of certain customer information.Among other things, these rules obligate carriers to implement procedures to: protect certain customer information from inappropriate disclosure; obtain customer permission to use certain information in marketing; authenticate customers before disclosing account information; and annually certify compliance with the FCC’s rules. Most states have certification requirements that require providers of telecommunications services to obtain authority from the state regulatory commission prior to offering common carrier services.Most of the local exchange companies that are operated by us operate as incumbent carriers in the states in which they operate and are certified in those states to provide local telecommunications services.State regulatory commissions regulate some of the rates ILECs charge for intrastate services, including rates for intrastate access services paid by providers of intrastate long distance services.The Order, however, removes much of the states’ authority to set terminating intrastate switched access rates.This aspect of the Order has been challenged by certain parties in court. Recent and potential regulatory developments The FCC, state regulators, and federal and state legislators are currently considering a number of proposals for changing the manner in which eligibility for federal and state subsidies is determined as well as the amounts of such subsidies. Future reductions in our subsidy or switched access revenues may directly affect our profitability and cash flows as those regulatory revenues do not have an equal level of associated variable expenses.Switched access and subsidy revenues continued to decline in 2012, as compared to 2011, and are expected to decline further in 2013. On November 18, 2011, the FCC adopted the Order to reform the Federal Universal Service High-Cost Fund and Intercarrier Compensation.Intercarrier Compensation, which is the payment framework that governs how carriers compensate each other for the exchange of interstate traffic, will transition over a number of years, with the first step implemented in July 2012, to a near zero rate for terminating traffic by 2017.Frontier will be able to recover a significant portion of those revenues through end user rates and other replacement support mechanisms.Additionally, the Order requires VoIP providers to pay interstate terminating interconnection charges and requires all carriers terminating traffic to provide appropriate call information, thus prohibiting so-called “phantom traffic.”The Order preempts the states with regard to the regulation of intrastate terminating access rates.The reform of the Universal Service Fund shifts the existing High-Cost portion of the fund from supporting voice services to supporting broadband deployment in high-cost areas.The Order has been challenged by certain parties in court and certain parties have also petitioned the FCC to reconsider various aspects of the Order.Accordingly, Frontier cannot predict the long-term impact at this time but believes that the Order will provide a stable regulatory framework to facilitate Frontier’s ongoing focus on the deployment of broadband into its rural markets. The FCC also has an ongoing proceeding considering whether to make changes in its regulatory regime governing special access services, including whether to mandate lower rates, change standards for deregulation and pricing flexibility, or to require changes to other terms and conditions.When and how these proposed changes will be addressed is unknown and, accordingly, we are unable to predict the impact of future changes on our results of operations. Certain states also have their own open proceedings to address reform to intrastate access charges and other intercarrier compensation and state universal service funds.In addition, we have been approached by, and/or are involved in formal state proceedings with, various carriers seeking reductions in intrastate access rates in certain states.Although the FCC has pre-empted state jurisdiction on certain access charges, many states are still considering moving forward with their proceedings. We cannot predict when or how these matters will be decided or the effect on our subsidy or switched access revenues. 12 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Regulators at both the federal and state levels continue to address whether VoIP services are subject to the same or different regulatory and intercarrier compensation regimes as traditional voice telephony.The FCC, through the Order, has determined that VoIP-originated traffic terminating on the Public Switched Telephone Network is subject to interstate access rates.The FCC declined to address other VoIP-related issues.The FCC has stated its intent to address open questions regarding the treatment of VoIP services in its ongoing “IP-Enabled Services Proceeding.” Internet telephony may have an advantage in the marketplace over our traditional services if it remains less regulated. Current and potential Internet regulatory obligations In connection with our Internet access offerings, we could become subject to laws and regulations as they are adopted or applied to the Internet.There is currently only limited regulation applicable to these services.As the significance of the Internet expands, federal, state and local governments may pass laws and adopt rules and regulations, or apply existing laws and regulations to the Internet (including Internet access services), and related matters are under consideration in both federal and state legislative and regulatory bodies.We cannot predict whether the outcome of pending or future proceedings will prove beneficial or detrimental to our competitive position. The FCC adopted orders which put wireline broadband Internet access service, commonly delivered by DSL or fiber technology, as well as mobile wireless based broadband Internet access service and other forms of broadband Internet access services on an equal regulatory footing with cable modem service.This approach is consistent with a United States Supreme Court decision upholding the FCC’s classification of cable modem services as “information services” not subject to mandatory common carriage regulation.Specifically, the FCC has determined that these information services are functionally integrated with any underlying telecommunications component, and that there is no obligation to separate out and offer that transmission component subject to common carriage regulation.The FCC has imposed particular regulatory obligations on broadband services.For example, it has concluded that VoIP and facilities-based broadband Internet access providers must comply with the Communications Assistance for Law Enforcement Act, a decision that the United States Court of Appeals for the District of Columbia Circuit has upheld.The FCC has also required VoIP providers to provide enhanced 911 emergency calling capabilities. In October 2009, the FCC issued a proposed rulemaking looking at rules to “Preserve a Free and Open Internet,” including a reconsideration of the legal classification of broadband and proposed restrictions on broadband network management practices. On December 21, 2010, the FCC adopted an order imposing some regulations on Internet service providers.These regulations affect fixed and mobile broadband providers differently.These regulations became effective November 20, 2011, and Frontier is in compliance with these regulations.These regulations are currently subject to court challenge by multiple parties, and the outcome and its effect on Frontier is unknown. Video programming.Federal, state and local governments extensively regulate the video services industry.Our fiber optic video service is subject to, among other things, subscriber privacy regulations; requirements that we carry a local broadcast station or obtain consent to carry a local or distant broadcast station; rules for franchise renewals and transfers; the manner in which program packages are marketed to subscribers; and program access requirements. We provide video programming, on a limited basis, in Oregon, Washington and Indiana pursuant to franchises, permits and similar authorizations issued by local franchising authorities utilizing fiber optic delivery transport to the home.Most franchises are subject to termination proceedings in the event of a material breach.In addition, most franchises require payment of a franchise fee as a requirement to the granting of authority. Many franchises establish comprehensive facilities and service requirements, as well as specific customer service standards and monetary penalties for non-compliance.In many cases, franchises are terminable if the franchisee fails to comply with significant provisions set forth in the franchise agreement governing system operations. We believe that we are in compliance and meeting all standards and requirements. Franchises are generally granted for fixed terms of at least ten years and must be periodically renewed.Local franchising authorities may resist granting a renewal if either past performance or the prospective operating proposal is considered inadequate. For information regarding approvals by local franchising authorities in connection with the transactions, see “— Regulatory Environment — Regulation of our business.” 13 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Environmental regulation Like all other local telephone companies, the local exchange carrier subsidiaries we operate are subject to federal, state and local laws and regulations governing the use, storage, disposal of, and exposure to hazardous materials, the release of pollutants into the environment and the remediation of contamination.As an owner and former owner of property, we are subject to environmental laws that could impose liability for the entire cost of cleanup at contaminated sites, including sites formerly owned by us, regardless of fault or the lawfulness of the activity that resulted in contamination.We believe that our operations are in substantial compliance with applicable environmental laws and regulations. Segment Information We currently operate in only one reportable segment. Financial Information about Foreign and Domestic Operations and Export Sales We have no foreign operations. General Order backlog is not a significant consideration in our business.We have no material contracts or subcontracts that may be subject to renegotiation of profits or termination at the election of the federal government. Intellectual Property We believe that we have the trademarks, trade names and intellectual property licenses that are necessary for the operation of our business. Employees As of December 31, 2012, we had approximately 14,700 employees. Approximately 9,200 of our employees are represented by unions. The number of employees covered by collective bargaining agreements that expired in 2012, but have been extended and are still open in 2013, is approximately 2,400. The number of employees covered by collective bargaining agreements that expire in 2013 is approximately 4,150. We consider our relations with our employees to be good. Available Information We are subject to the informational requirements of the Securities Exchange Act of 1934.Accordingly, we file periodic reports, proxy statements and other information with the Securities and Exchange Commission (SEC).These reports, proxy statements and other information may be obtained by visiting the Public Reference Room of the SEC at treet, NE, Washington, D.C. 20549 or by calling the SEC at 1-800-SEC-0330.In addition, the SEC maintains an Internet site (www.sec.gov) that contains reports, proxy and information statements and other information regarding the Company and other issuers that file electronically. We make available, free of charge on our website, our Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to these reports filed or furnished pursuant to Section 13(a) or 15(d) of the Exchange Act, as soon as practicable after we electronically file these documents with, or furnish them to, the SEC.These documents may be accessed through our website at www.frontier.com under “Investor Relations.”The information posted or linked on our website is not part of this report.We also make our Annual Report available in printed form upon request at no charge. We also make available on our website, or in printed form upon request, free of charge, our Corporate Governance Guidelines, Code of Business Conduct and Ethics, and the charters for the Audit, Compensation, and Nominating and Corporate Governance committees of the Board of Directors.Stockholders may request printed copies of these materials by writing to: 3 High Ridge Park, Stamford, Connecticut 06905 Attention: Corporate Secretary.Our website address is www.frontier.com. 14 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Item 1A.Risk Factors Before you make an investment decision with respect to any of our securities, you should carefully consider all the information we have included or incorporated by reference in this Form 10-K and our subsequent periodic filings with the SEC.In particular, you should carefully consider the risk factors described below and read the risks and uncertainties related to “forward-looking statements” (which we do not undertake to update) as set forth in the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section of this Form 10-K, any of which could materially adversely affect our business, operating results, financial condition and the actual outcome of matters as to which forward-looking statements are made in this report.The risks and uncertainties described below are not the only ones facing our company.Additional risks and uncertainties that are not presently known to us or that we currently deem immaterial or that are not specific to us, such as general economic conditions, may also adversely affect our business and operations.The following risk factors should be read in conjunction with MD&A and the consolidated financial statements and related notes included in this report. Risks Related to Our Business We will likely face further reductions in voice customers, switched access minutes of use, long distance revenues and federal and state subsidy revenues, which could adversely affect us. We have experienced declining voice customers, switched access minutes of use, long distance revenues, federal and state subsidies and related revenues because of economic conditions, increasing competition, changing consumer behavior (such as wireless displacement of wireline use, e-mail use, instant messaging and increasing use of VoIP), technology changes and regulatory constraints.We will likely continue to experience reductions in the future.The factors referred to above, among others, are likely to cause our local network service, switched network access, long distance and subsidy revenues to continue to decline, and these factors may cause our cash generated by operations to decrease. We face intense competition, which could adversely affect us. The communications industry is extremely competitive. Through mergers and various service expansion strategies, service providers are striving to provide integrated solutions both within and across geographic markets.Our competitors include competitive local exchange carriers, Internet service providers, wireless companies, VoIP providers and cable companies that may provide services competitive with the services that we offer or intend to introduce.We also believe that wireless and cable telephony providers have increased their penetration of various services in our markets.We expect that we will continue to lose customers and that competition will remain robust. We cannot predict which of the many possible future technologies, products or services will be important in order to maintain our competitive position or what expenditures will be required to develop and provide these technologies, products or services.Our ability to compete successfully will depend on the success of capital expenditure investments in our territories, in addition to our new marketing efforts, our ability to anticipate and respond to various competitive factors affecting the industry, including a changing regulatory environment that may affect our business and that of our competitors differently, new services that may be introduced, changes in consumer preferences, demographic trends, economic conditions and pricing strategies by competitors.Increasing competition may reduce our revenues and increase our marketing and other costs as well as require us to increase our capital expenditures and thereby decrease our cash flows. Some of our competitors have superior resources, which may place us at a cost and price disadvantage. Some of our competitors have market presence, engineering, technical, marketing and financial capabilities, substantially greater than ours.In addition, some of these competitors are able to raise capital at a lower cost than we are able to.Consequently, some of these competitors may be able to develop and expand their communications and network infrastructures more quickly, adapt more swiftly to new or emerging technologies and changes in customer requirements, take advantage of acquisition and other opportunities more readily and devote greater resources to the marketing and sale of their products and services than we will be able to.Additionally, the greater brand name recognition of some competitors may require us to price our services at lower levels in order to retain or obtain customers. Finally, the cost advantages of some of these competitors may give them the ability to reduce their prices for an extended period of time if they so choose. 15 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES We may be unable to grow our revenues and cash flows despite the initiatives we have implemented. We must produce adequate revenues and cash flows that, when combined with cash on hand and funds available under our revolving credit facility, will be sufficient to service our debt, fund our capital expenditures, pay our taxes, fund our pension and other employee benefit obligations and pay dividends pursuant to our dividend policy.We have identified some potential areas of opportunity and implemented several growth initiatives, including increasing marketing promotions and related expenditures and launching new products and services with a focus on areas that are growing such as commercial, wireless and satellite broadband, satellite video products, and the Frontier Secure suite of products, which includes computer technical support.We cannot assure you that these opportunities will be successful or that these initiatives will improve our financial position or our results of operations. Weak economic conditions may decrease demand for our services or necessitate increased discounts. We could be adversely impacted if current economic conditions or their effects continue.Downturns in the economy and competition in our markets could cause some of our customers to reduce or eliminate their purchases of our basic and enhanced services, broadband and video services and make it difficult for us to obtain new customers.In addition, if current economic conditions continue, our customers may delay or discontinue payment for our services or seek more competitive pricing from other service providers, or we may be required to offer increased discounts in order to retain our customers. Disruption in our networks, infrastructure and information technology may cause us to lose customers and incur additional expenses. To attract and retain customers, we must provide reliable service.Some of the risks to our networks, infrastructure and information technology include physical damage, security breaches, capacity limitations, power surges or outages, software defects and other disruptions beyond our control, such as natural disasters and acts of terrorism.From time to time in the ordinary course of business, we experience short disruptions in our service due to factors such as cable damage, theft of our equipment, inclement weather and service failures of our third-party service providers.We could experience more significant disruptions in the future.We could also face disruptions due to capacity limitations if changes in our customers’ usage patterns for our broadband services result in a significant increase in capacity utilization, such as through increased usage of video or peer-to-peer file sharing applications.Disruptions may cause interruptions in service or reduced capacity for customers, either of which could cause us to lose customers and/or incur additional expenses, and thereby adversely affect our business, revenues and cash flows. Our business is sensitive to the creditworthiness of our wholesale customers. We have substantial business relationships with other telecommunications carriers for whom we provide service.While bankruptcies of these carriers have not had a material adverse effect on our business in recent years, future bankruptcies in the industry could result in the loss of significant customers by us, as well as cause more price competition and increased uncollectible accounts receivable.Such bankruptcies may be more likely in the future if economic conditions stagnate.As a result, our revenues and results of operations could be materially and adversely affected. A significant portion of our workforce is represented by labor unions. As of December 31, 2012, we had approximately 14,700 employees. Approximately 9,200 of these employees, or 63% of the total workforce, were represented by unions and were therefore subject to collective bargaining agreements. Of the union-represented employees as of December 31, 2012, approximately 6,600, or 72% of the unionized workforce, are covered by collective agreements that expire in 2013 and approximately 1,200, or 13% of the unionized workforce, are covered by collective bargaining agreements that expire in 2014. We cannot predict the outcome of negotiations of the collective bargaining agreements covering our employees.If we are unable to reach new agreements or renew existing agreements, employees subject to collective bargaining agreements may engage in strikes, work slowdowns or other labor actions, which could materially disrupt our ability to provide services.New labor agreements or the renewal of existing agreements may impose significant new costs on us, which could adversely affect our financial condition and results of operations in the future. 16 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES If we are unable to hire or retain key personnel, we may be unable to operate our businesssuccessfully. Our success will depend in part upon the continued services of our management.We cannot guarantee that our key personnel will not leave or compete with us.The loss, incapacity or unavailability for any reason of key members of our management team could have a material impact on our business.In addition, our financial results and our ability to compete will suffer should we become unable to attract, integrate or retain other qualified personnel in the future. Regulatory authorities, in connection with their approval of the acquisition, imposed on us certain conditions relating to our capital expenditures and business operations which may adversely affect our financial performance. The FCC and certain state regulatory commissions, in connection with granting their approvals of the Transaction, specified certain capital expenditure and operating requirements for the Acquired Territories for specified periods of time post-closing.These requirements focus primarily on certain capital investment commitments to expand broadband availability to at least 85% of the households throughout the acquired Territories with minimum download speeds of 3 megabits per second (Mbps) by the end of 2013 and 4 Mbps by the end of 2015.As of December 31, 2012 we had expanded broadband availability in excess of 1 Mbps to 86% of the households throughout the Acquired Territories, in excess of 3 Mbps to 84% of the households throughout the Acquired Territories, and in excess of 4 Mbps to 78% of the households throughout the Acquired Territories. To satisfy all or part of certain capital investment commitments to three state regulatory commissions, we placed an aggregate amount of $115.0 million in cash into escrow accounts and obtained a letter of credit for $190.0 million in 2010. Another $72.4 million of cash in an escrow account (with a cash balance of $23.9 million and an associated liability of $0.2 million as of December 31, 2012) was acquired in connection with the Transaction to be used for service quality initiatives in the state of West Virginia.As of December 31, 2012, $145.0 million had been released from escrow and the Company had a restricted cash balance in these escrow accounts in the aggregate amount of $42.7 million, including interest earned. In addition, as of December 31, 2012, the letter of credit had been reduced to $40.0 million.The aggregate amount of these escrow accounts and the letter of credit will continue to decrease over time as Frontier makes the required capital expenditures in the respective states.The amounts held in these escrow accounts will not be released until Frontier makes the required capital expenditures, and we may have to spend more than the amounts currently held in these escrow accounts to achieve the capital expenditure and operating requirements. In addition, in certain states, we are subject to operating restrictions such as rate caps (including maintenance of existing rates on business and residential products and wholesale prices and terms of interconnection agreements with competitive local exchange carriers and arrangements with carriers that, in each case, existed as of the time of the Transaction), continuation of product bundle offerings that we offered before the Transaction, and restrictions on how early termination fees are calculated, restrictions on caps on usage of broadband capacity, and certain minimum service quality standards for a defined period of time (the failure of which to meet, may result in penalties, including in one state, cash management limitations on certain of our subsidiaries in that one state).In one other state, our subsidiaries are subject to restrictions on the amount of dividends that can be paid to the parent company for a period ending on June 30, 2014.We are also required to report certain financial information and adhere for a period of time to certain conditions regulating competition and consumer protection. We may complete a future significant strategic transaction that may not achieve intended results or could increase the number of our outstanding shares or amount of outstanding debt or result in a change of control. We continuously evaluate and may in the future enter into additional strategic transactions.Any such transaction could happen at any time, could be material to our business and could take any number of forms, including, for example, an acquisition, merger or a sale of all or substantially all of our assets. Evaluating potential transactions and integrating completed ones may divert the attention of our management from ordinary operating matters.The success of these potential transactions will depend, in part, on our ability to realize the anticipated growth opportunities and cost synergies through the successful integration of the businesses we acquire with our existing business.Even if we are successful in integrating acquired businesses, we cannot assure you that these integrations will result in the realization of the full benefit of any anticipated growth opportunities or cost synergies or that these benefits will be realized within the expected time frames.In addition, acquired businesses may have unanticipated liabilities or contingencies. If we complete an acquisition, investment or other strategic transaction, we may require additional financing that could result in an increase in the number of our outstanding shares or the aggregate amount of our debt.The number of shares of our common stock or the aggregate principal amount of our debt that we may issue may be significant.A strategic transaction may result in a change in control of our company or otherwise materially and adversely affect our business. 17 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Risks Related to Liquidity, Financial Resources and Capitalization If the lingering impact of the ongoing economic uncertainty continues through 2013, it may have an impact on our business and financial condition. Disruption and uncertainty in the capital markets, and tightening of credit availability may affect the financial health of our customers, vendors and partners, which in turn may negatively affect our revenues, operating expenses and cash flows.In addition, we have a $750.0 million revolving credit facility that is scheduled to terminate on January 1, 2014.Although we believe, based on information available to us, that the financial institutions syndicated under the revolving credit facility would be able to fulfill their commitments to us, this could change in the future. Volatility in asset values related to Frontier’s pension plan and/or changes in pension plan assumptions may require us to make contributions to fund pension plan liabilities. Frontier’s pension plan assets have decreased from $1,258.0 million at December 31, 2011, to $1,253.6 million at December 31, 2012, a decrease of $4.4 million.This decrease is a result of benefit payments of $172.6 million, primarily offset by $139.6 million of positive investment returns (including additional asset transfers from Verizon of $13.0 million) and net contributions of cash of $28.6 million.The Company expects to make contributions of approximately $60 million in 2013.Volatility in our asset values or returns may require us to make additional contributions in future years. Substantial debt and debt service obligations may adversely affect us. We have a significant amount of indebtedness, which amounted to $8.9 billion at December 31, 2012.On January 15, 2013, $502.7 million of this indebtedness matured and was retired with cash on hand.We have access to a $750.0 million revolving credit facility and may also obtain additional long-term debt and working capital lines of credit to meet future financing needs, subject to certain restrictions under the terms of our existing indebtedness.Despite the substantial indebtedness that we have, we are not prohibited from incurring additional indebtedness. The potential significant negative consequences on our financial condition and results of operations that could result from our substantial debt include: · limitations on our ability to obtain additional debt or equity financing; · instances in which we are unable to meet the financial covenants contained in our debt agreements or to generate cash sufficient to make required debt payments, which circumstances have the potential of accelerating the maturity of some or all of our outstanding indebtedness; · the allocation of a substantial portion of our cash flow from operations to service our debt, thus reducing the amount of our cash flow available for other purposes, including operating costs, capital expenditures and dividends that would otherwise improve our competitive position, results of operations or stock price; · requiring us to sell debt or equity securities or to sell some of our core assets, possibly on unfavorable terms, to meet payment obligations; · compromising our flexibility to plan for, or react to, competitive challenges in our business and the communications industry; and · the possibility of our being put at a competitive disadvantage with competitors who do not have as much debt as we do, and competitors who may be in a more favorable position to access additional capital resources. In addition, our senior notes are rated below “investment grade” by independent ratings agencies.This can result in higher borrowing costs for us.We cannot assure you that these rating agencies will not lower our current debt ratings, if in the rating agencies’ judgment, such an action is appropriate.A lowering of a rating may further increase our future borrowing costs and reduce our access to capital. 18 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES We cannot assure that we will be able to continue paying dividends. Effective February 16, 2012, our Board of Directors set the annual cash dividend at $0.40 per share, a reduction from our prior dividend level of $0.75 per share.However, the amount and timing of future dividend payments is subject to applicable law and will be made at the discretion of our Board of Directors based on factors such as cash flow and cash requirements, capital expenditure requirements, financial condition and other factors. We have a significant amount of goodwill and other intangible assets on our balance sheet.If our goodwill or other intangible assets become impaired, we may be required to record a non-cash charge to earnings and reduce our stockholders’ equity. Under generally accepted accounting principles, intangible assets are reviewed for impairment on an annual basis or more frequently whenever events or circumstances indicate that its carrying value may not be recoverable.The Company monitors relevant circumstances, including general economic conditions, enterprise value EBITDA multiples for rural ILEC properties, the Company’s overall financial performance, and the market prices for the Company’s common stock, and the potential that changes in such circumstances might have on the valuation of the Company’s intangible assets, including goodwill.If our intangible assets are determined to be impaired in the future, we may be required to record a non-cash charge to earnings during the period in which the impairment is determined. Risks Related to Regulation Changes in federal or state regulations may reduce the switched access charge revenues we receive. A significant portion of Frontier’s total revenues ($257.8 million, or 5%, in 2012) are derived from switched access charges paid by other carriers for services we provide in originating and terminating intrastate and interstate long distance traffic.As a result, Frontier expects a significant portion of the Company’s revenues will continue to be derived from switched access charges paid by these carriers for services that the Company will provide in originating and terminating this traffic.The amount of switched access charge revenues that the Company will receive for these services is regulated by the FCC and state regulatory agencies and is expected to decline in 2013. On November 18, 2011, the FCC adopted the Order.Intercarrier Compensation, which is the payment framework that governs how carriers compensate each other for the exchange of interstate traffic, will transition over a number of years, with the first step implemented in July 2012, to a near zero rate for terminating traffic by 2017.Frontier will be able to recover a significant portion of those revenues through end user rates and other replacement support mechanisms.Additionally, the Order requires VoIP providers to pay interstate terminating interconnection charges and requires all carriers terminating traffic to provide appropriate call information, thus prohibiting so-called “phantom traffic”.The Order preempts the states with regard to the regulation of intrastate terminating access rates.The reform of the Universal Service Fund shifts the existing High-Cost portion of the fund from supporting voice services to supporting broadband deployment in high-cost areas.The Order has been challenged by certain parties in court and certain parties have also petitioned the FCC to reconsider various aspects of the Order. Accordingly, although we believe that the Order will provide a stable regulatory framework to facilitate Frontier’s ongoing focus on the deployment of broadband into its rural markets, Frontier cannot predict the long-term impact at this time. The FCC also has an ongoing proceeding considering whether to make changes to its regulatory regime governing special access services. When and how these proposed changes will be addressed is unknown and, accordingly, Frontier cannot predict the impact of future changes on the Company’s results of operations. Certain states also have their own open proceedings to address reform to intrastate access charges and other intercarrier compensation and state universal service funds.In addition, Frontier has been approached by, and/or is involved in formal state proceedings with, various carriers seeking reductions in intrastate access rates in certain states.Although the FCC has pre-empted state jurisdiction on certain access charges, many states are still considering moving forward with their proceedings.Frontier cannot predict when or how these matters will be decided or the effect on the Company’s subsidy or switched access revenues.However, future reductions in the Company’s subsidy or switched access revenues may directly affect the Company’s profitability and cash flows as those regulatory revenues do not have an equal level of associated variable expenses. 19 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES We are reliant on support funds provided under federal and state laws. A significant portion of Frontier’s total revenues ($318.6 million in the aggregate, or 6%, in 2012 and $300.1 million in the aggregate, or 6%, in 2011) are derived from federal and state subsidies for rural and high cost support, commonly referred to as universal service fund subsidies. The FCC’s Order changed how federal subsidies will be calculated and disbursed, with these changes being phased-in beginning in 2012.These changes transition the Federal Universal Service High-Cost Fund, which supports voice services in high-cost areas, to the CAF, which supports broadband deployment in unserved and underserved high-cost areas. CAF Phase I, implemented in 2012, provides for ongoing USF support for price cap carriers to be capped at the 2011 amount. In addition, the FCC in CAF Phase I made available for price cap ILECs an additional $300 million in incremental high cost broadband support to be used for broadband deployment to unserved areas. Frontier was eligible to receive $71.9 million of the total $300 million CAF Phase I interim support. On July 9, 2012, Frontier announced that it would accept all of the funding for which it is eligible. On July 24, 2012, Frontier formally notified the FCC and appropriate state commissions of its intent to accept those funds and identified the unserved locations to be served using the funds. The $71.9 million in incremental CAF Phase I support is expected to enable an incremental 92,877 households and will be accounted for as Contributions in Aid of Construction.Frontier is required to implement, spend and enable these 92,877 households no later than July 24, 2015.As of December 31, 2012, Frontier has received $66.0 million of the CAF Phase I support funds and has recorded increases to Cash and Other liabilities in the balance sheet.The FCC is currently considering the rules for distribution of incremental CAF funding in 2013. Federal subsidies representing interstate access support, high cost loop support and local switching support represented $160.7 million, or 3%, of Frontier’s total revenues in 2012 and $154.0 million, or 3%, of Frontier’s total revenues in 2011.State subsidies represented $38.2 million, or 1%, of Frontier’s total revenues in 2012 and $41.6 million, or 1%, in 2011.Surcharges to customers (local, long distance and interconnection) to recover universal service fund contribution fees which are remitted to the FCC and recorded as an expense in “Other operating expenses”, represented $119.7 million, or 2%, of Frontier’s total revenues in 2012 and $104.5 million, or 2%, in 2011. Our Company and our industry will likely remain highly regulated, and we could incur substantial compliance costs that could constrain our ability to compete in our target markets. As an incumbent local exchange carrier, some of the services we offer are subject to significant regulation from federal, state and local authorities.This regulation could impact our ability to change our rates, especially on our basic voice services and our access rates, and could impose substantial compliance costs on us.Regulation could constrain our ability to compete and, in some jurisdictions, may restrict our ability to expand our service offerings.In addition, changes to the regulations that govern our business (including any implementation of the Order) may have an adverse effect on our business by reducing the allowable fees that we may charge, imposing additional compliance costs, reducing the amount of subsidies or otherwise changing the nature of our operations and the competition in our industry. At this time it is unknown how these regulations will affect Frontier’s operations or ability to compete in the future.This and other FCC rulemakings and state regulatory proceedings, including those relating to intercarrier compensation, universal service and broadband services, could have a substantial adverse impact on our operations. In addition, in connection with our Internet access offerings, we could become subject to laws and regulations as they are adopted or applied to the Internet.There is currently only limited regulation applicable to these services.As the significance of the Internet expands, federal, state and local governments may pass laws and adopt rules and regulations, or apply existing laws and regulations to the Internet (including Internet access services), and related matters are under consideration in both federal and state legislative and regulatory bodies.We cannot predict whether the outcome of pending or future proceedings will prove beneficial or detrimental to our competitive position. We may not be able to deploy the unserved locations with the CAF funds received. During 2012 and early 2013, we received $71.9 million from the CAF, which supports broadband deployment in high-cost areas.If Frontier is unable to deploy to the 92,877 unserved locations with the CAF funds received to date in accordance with the FCC rules by July 2015, then the Company would need to incur additional capital expenditures or refund a portion of the CAF received in 2012 to the FCC. 20 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Risks Related to Technology In the future, as competition intensifies within our markets, we may be unable to meet the technological needs or expectations of our customers, and may lose customers as a result. The communications industry is subject to significant changes in technology.If we do not replace or upgrade technology and equipment, we may be unable to compete effectively because we will not be able to meet the needs or expectations of our customers.Replacing or upgrading our infrastructure could result in significant capital expenditures. In addition, rapidly changing technology, enhancements to product offerings and the management of broadband speed and capacity issues may influence our customers to consider other service providers, like cable operators or wireless providers.We may be unable to attract or retain new customers from cable companies due to their deployment of enhanced broadband and VoIP technology.In addition, new capacity services for wireless broadband technologies may permit our competitors to offer broadband data services to our customers throughout most or all of our service areas. Our Internet services could be adversely affected and we may be subject to increased costs and claims in connection with Internet and systems security and malicious Internet practices. We use encryption and authentication technology licensed from third parties to provide secure transmission of confidential information, including our business data and customer information.We also rely on employees in our network operations centers, data centers, call centers and retail stores to follow our procedures when handling such information.Any unauthorized access, computer viruses, accidental or intentional release of confidential information or other disruptions could result in increased costs, customer dissatisfaction leading to loss of customers and revenues, and fines and other liabilities. In addition, our Company or our customers using our network to access the Internet may become victim to malicious and abusive Internet activities, including unsolicited mass advertising (“spam”), peer-to-peer file sharing, distribution of viruses, worms and other destructive or disruptive software.These activities could adversely affect our network, result in excessive call volume at our call centers and damage our or our customers’ equipment and data. Despite security measures and business continuity plans, the Company’s information technology networks and infrastructure may be vulnerable to damage, disruptions or shutdowns due to attack by hackers or breaches, employee error or malfeasance, power outages, computer viruses, telecommunication or utility failures, systems failures, natural disasters or other catastrophic events. Any such events could result in legal claims or proceedings, liability or penalties under privacy laws, disruption in operations, misappropriation of sensitive data, damage to the Company’s reputation and costly response measures, which could adversely affect the Company’s business. There can be no assurance that such disruptions or misappropriations and the resulting repercussions will not be material to our results of operations, financial condition or cash flows. Item 1B.Unresolved Staff Comments None. 21 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Item 2.Properties Our principal corporate offices are located in leased premises at 3 High Ridge Park, Stamford, Connecticut 06905. Our principal operations support offices and call center support offices are currently located in leased or owned premises at 180 South Clinton Avenue, Rochester, New York 14646, at rive, Dallas, Pennsylvania 18612, at 805 South Central Expressway, Allen, Texas 75013, at 14450 Burnhaven Drive, Burnsville, Minnesota 55306, at 1398 South Woodland Blvd., DeLand, Florida 32720, at 1800 41st Street, Everett, Washington 98203, at 1500 MacCorkle Avenue, Charleston, West Virginia 25303, at 8001 W. Jefferson Blvd., Fort Wayne, Indiana 46804, and at 1300 Columbus-Sandusky Road North, Marion, Ohio 43302.In addition, we lease and own additional space in our operating markets throughout the United States for operations support and call center support. Our telephone properties include: connecting lines between customers' premises and the central offices; central office switching equipment; fiber-optic and microwave radio facilities; buildings and land; and customer premise equipment. The connecting lines, including aerial and underground cable, conduit, poles, wires and microwave equipment, are located on public streets and highways or on privately owned land. We have permission to use these lands pursuant to local governmental consent or lease, permit, franchise, easement or other agreement. The plants and properties (owned or leased) operated by Frontier and its subsidiaries are maintained in good condition and are believed to be suitable and adequate for our present needs. Item 3.Legal Proceedings See Note 19 of the Notes to Consolidated Financial Statements included in Part IV of this report. We are party to various legal proceedings (including individual, class and putative class actions) arising in the normal course of our business covering a wide range of matters and types of claims including, but not limited to,general contracts, billing disputes, rights of access, taxes and surcharges, consumer protection, trademark and patent infringement, employment, regulatory, tort, claims of competitors and disputes with other carriers.Litigation is subject to uncertainty and the outcome of individual matters is not predictable.However, we believe that the ultimate resolution of all such matters, after considering insurance coverage or other indemnities to which we are entitled, will not have a material adverse effect on our financial position, results of operations, or our cash flows. Item 4.Mine Safety Disclosures Not applicable. 22 FRONTIER COMMUNICATIONS CORPORATION AND SUBSIDIARIES Executive Officers of the Registrant Our Executive Officers as of February 15, 2013 were: Name Age Current Position and Officer Kathleen Q. Abernathy 56 Executive Vice President, External Affairs Andrew Crain 51 Senior Vice President and General Counsel Susana D’Emic 49 Senior Vice President and Controller Lois Hedg-peth 56 Executive Vice President, Strategy John M. Jureller 53 Executive Vice President and Chief Financial Officer-Elect Daniel J. McCarthy 48 President and Chief Operating Officer Cecilia K. McKenney 50 Executive Vice President, Human Resources and Administrative Services Donald R. Shassian
